DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 4, 6-9, 20 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Haghdoost et al. (WO 2014/127160) (Haghdoost) in view of Electrodeposition of Nanostructured Nickel-Ceramic Composite Coatings: A review (Ahmad).
The examiner provided the non-patent literature document, Ahmad, with the Office Action mailed 01/04/2018. The citation of prior art refers to the provided document.
In reference to claims 1, 4 and 6, Haghdoost teaches a porous metallic coating applied on a metallic substrate or at least a region of a surface ([0013]) (corresponding to an article, comprising: a metal substrate comprising a metal surface). The porous metallic coating is a superhydrophobic porous metallic coating and is applied to the surface of an article or a substrate ([005]; [0071]) (corresponding to a hydrophobic solid coating disposed on some portion of the metal surface of the metal substrate).
Haghdoost further teaches the porous metallic coating has multi-scale surface features and the coating material is a metal, metal alloy, metallic compound or combination thereof ([0015]; [0070]) (corresponding to the hydrophobic solid coating comprises a textured layer comprising a metallic compound). The coating, as shown in Figure 2A, is comprised of a plurality of porous structures that are attached to the surface and there is no space between the porous structures 200-205 ([0068], Fig. 2A), the porous structures are shown in Figure 18 corresponding to comprising a plurality of individual a plurality of individual spherical surface features in a micro- or nano-structure size range).

    PNG
    media_image1.png
    655
    1110
    media_image1.png
    Greyscale
Figure 2A, provided below, discloses the incipient formation of the cauliflower-shaped porous structures 200-205 on the deposit surface ([0065]). The porous structures 200-205 as well as 300-305 have a rounded shape and are adjacent to one another and have no space between each structure (Fig. 2A-2C) (corresponding to there is no space between the plurality of individual spherical surface features of the textured layer). 

Figure 14 is a micrograph of the surface topographies of the one-layer deposits, the surface features have a cauliflower-shaped structure ([0072]-[0073]). Figure 14 shows that the surface features are positioned in different planes (Fig. 14, provided below) (corresponding to the plurality of individual spherical surface features are positioned in different planes in different heights with respect to a reference zero point in the texture layer). 

    PNG
    media_image2.png
    523
    1074
    media_image2.png
    Greyscale
Haghdoost further teaches a cross section of one of the porous structure with densely-branched morphology in Figure 18 ([0044]; [0081]) (corresponding to each of the plurality of individual spherical surface features comprises smaller spherical features to provide a hierarchical in the electrodeposited textured layer). Figure 18, provided below, discloses a scale of 20 µm it is clear the porous structure has a size greater than two times the smaller protrusions grown on the surface of the porous structure (corresponding to a size of the individual spherical surface features is at least two times larger than a size of the smaller spherical surface features).  

    PNG
    media_image3.png
    570
    1001
    media_image3.png
    Greyscale
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
corresponding to the hydrophobic solid coating comprises a water contact angle of more than 90 degrees).
Although there is no disclosure that the test method is conformity with ASTM D7490-13 standard, given that the Haghdoost discloses the contact angle as the presently claimed and absent evidence criticality how the contact angle is measured, it is an examiner's position that contact angle disclosed by Haghdoost to meet the claim limitation.
Haghdoost does not explicitly teach the porous metallic coating comprises nanoparticles, as presently claimed. However, Haghdoost discloses the metallic coating is not limited to a single or particular metal, but can be a metal, metal alloy, metallic compound or a combination thereof ([0070]).
Ahmad teaches a nickel-ceramic nanocomposite coating; the coating exhibits remarkable enhanced corrosion resistance and microhardness (Abstract). Ahmad further teaches the nickel matrix of the coating comprises particles that are nano-sized providing the coating with a higher hardness than achieved with micro-sized particles (p. 1945); the particles are oxides, such as TiO2, SiO2, Al2O3, Cr2O3, carbides such as, TiC or carbon nanotubes (p. 1943) (corresponding to a composite of a metallic compound and nanoparticles; the metallic compound of the composite comprises one or more of nickel, chromium, titanium; the metallic compound comprises metal oxides, metal carbides; the nanoparticles are selected from a group consisting of silica particles, alumina particles, titanium oxide, ceramic particles).
In light of the motivation of Ahmad to have a nickel-ceramic composite coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the porous metallic coating of Haghdoost to contain 
Haghdoost further teaches the branches of the surface features are not removed from the surface when tape is peeled off, as shown by the footprint of a multi-layer deposit on a piece of tape in Figure 17 ([0080]).
Given that Haghdoost in view of Ahmad teaches a porous metallic coating substantially identical to the presently claimed hydrophobic solid coating, it is clear that the porous metallic coating of Haghdoost in view of Ahmad would meet at least level three of durability in the pull-off test (tape test) as tested by the ASTM F2452-04-2012 standard and the pencil hardness level of more than 3B as tested by ASTM D3363-05(2011)e2 standard, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Although, Haghdoost in view of Ahmad does disclose electrodeposition, Haghdoost in view of Ahmad does not explicitly teach the electrodeposited porous metallic coating is rendered hydrophobic without any chemical treatment following electrodeposition of the electrodeposited porous coating as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Haghdoost in view of Ahmad meets the requirements of the claimed product, Haghdoost in view of Ahmad clearly meets the requirements of the present claim.
In reference to claim 7, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. Haghdoost further teaches at least one reinforcing layer covers the attached and detached porous structures or portions ([0068]); this layer is shown in Figure 2C as layer 400 and does not interfere with the porosity of the porous structures ([0067]) (corresponding to one or multiple conformal coating layers deposited on the textured layer).
In reference to claims 8 and 9, Haghdoost in view of Ahmad teaches the limitations of claim 7, as discussed above. Haghdoost further teaches the reinforcing or covering layer over the multiple porous metallic layers may be a different material from the rest of the coating ([0070]), therefore, it is clear the reinforcing or covering layer may also be the same material as the rest of the coating.
Given that Haghdoost in view of Ahmad teaches the porous metallic layer comprises a nickel composite, comprising nickel and nanoparticles, the nanoparticles being particles of silica, alumina, silicon carbide, titanium oxide, or carbon nanotubes, it is clear the reinforcing or covering layer is a nickel composite (corresponding to the one or more conformal layers comprise any nickel composite; the one or more conformal coating layers comprise the nickel composite and the nickel composite is a composite of nickel with particles selected from the group consisting of silica, alumina, silicon carbide, boron nitride, titanium oxide, other nanoparticles and any combination thereof).
In reference to claim 20, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. Haghdoost further teaches the coating material is metal, a metal alloy, a metallic compound or a combination there of; and the substrate or article to be coated is a metal ([0070]) (corresponding to the substrate is a mold). Haghdoost further teaches the porous metallic coating is a copper coating but other metallic coatings may be made in accordance with the teachings ([0051]).
Haghdoost does not explicitly teach the metallic coating to comprise zinc. However, Haghdoost teaches metallic coatings such as zinc and copper coating naturally develop thin shielding outer-layers against corrosion ([0012]) (corresponding to the hydrophobic solid coating comprises zinc).
In light of the disclosure of the equivalence and interchangeability of using zinc with copper, as disclosed in Haghdoost ([0012]), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use zinc in the metallic coating, in order to provide a coating that has corrosion resistance from the naturally developed thin shielding outer-layers and thereby arriving at the presently claimed invention.
In reference to claim 54, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. Haghdoost further teaches in Figure 14, provided above, discloses the structures are about 15 µm (corresponding to a size of the individual spherical surface features ranges from 5 to 15 micrometers).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 8, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haghdoost in view of Ahmad as applied to claim 1 above, and further in view of Fujiwara et al. (US 2015/0314554) (Fujiwara), with claim 16 taken in view of evidence by AEROSIL R 812.
The examiner has provided the nonpatent literature document, AEROSIL R 812, with the Office Action mailed 01/04/2018. The citation of prior art refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 8 and 10, Haghdoost in view of Ahmad teaches the limitations of claim 7, as discussed above. Haghdoost further teaches the reinforcing or covering layer may be of a different material than that of the rest of the coating ([0070]).
Haghdoost in view of Ahmad does not explicitly teach the covering layer to be an organic or inorganic-organic material, as presently claimed.
Fujiwara teaches a sheet having water repellent properties, these properties provided by a textured layer and a water repellent layer formed on the surface of the textured layer ([0001]; [0012]). Fujiwara teaches the water repellent layer comprises an olefinic copolymer resin and hydrophobic microparticles ([0044]), wherein the olefinic copolymer resin is selected 
As Fujiwara expressly teaches the water repellence prevents the adhesion of food or liquid products to the resin sheet ([0031]).
In light of the motivation of Fujiwara to have a layer over the surface of the textured layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have modified the covering layer of Haghdoost in view of Ahmad to comprise an olefinic resin and hydrophobic particles, in order to prevent the adhesion of food or liquid products on the article, and thereby arriving at the presently claimed invention.
In reference to claim 13, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above.
Haghdoost in view of Ahmad does not explicitly teach the metallic coating comprising nickel has at least one silane coupling agent, as presently claimed.
Fujiwara teaches a sheet having water repellent properties, these properties provided by a textured layer and a water repellent layer formed on the surface of the textured layer ([0001]; [0012]). Fujiwara teaches the water repellent layer comprises hydrophobic oxide microparticles such as metal oxides, titania or alumina ([0045]). Fujiwara further teaches that the particles are treated with a silane coupling agent to make the particles hydrophobic ([0045]).

In reference to claims 14-15 and 17, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. Haghdoost further teaches an additional layer of a low-surface energy material is applied to the surface of the coating to improve its hydrophobic and/or superhydrophobic properties even further ([0083]) (corresponding to an additional layer disposed on the texture layer).
Haghdoost does not explicitly teach the additional layer to comprise a lubricant, polymer blend, nanoparticles or a combination thereof, as presently claimed.
Fujiwara teaches a thermoplastic resin sheet having a water repellent property ([0001]). The thermoplastic resin sheet has a microscopic texture on one surface and a water repellent layer formed on the surface of the textured layer, wherein the water repellent layer consists of an olefinic copolymer resin comprising hydrophobic oxide particles ([0028]) (corresponding to an additional layer disposed on the textured layer). Fujiwara further teaches the water repellent layer is formed at a roughly constant thickness ([0044]).
Fujiwara further teaches the olefinic copolymer in the water repellent layer is a low-density polyethylene, an ultralow-density polyethylene (copolymer of ethylene and a-olefin), an ethylene-vinyl acetate copolymer (EVA), an ethylene-alkyl acrylate copolymer, an ethylene-alkyl methacrylate copolymer, an ethylene-acrylic acid copolymer, an ethylene-methacrylic acid corresponding to polymer blend...the polymer blend comprises one or more if organic polymers, copolymer). As Fujiwara expressly teaches the water repellence prevents the adhesion of food or liquid products to the resin sheet ([0031]). Fujiwara further teaches the hydrophobic oxide particles are microparticles ([0045]).
Ahmad teaches a nickel-ceramic nanocomposite coating (Abstract). Ahmad further teaches that the nickel matrix comprises nano-sized particles, wherein the nano-sized particles provide the coating with a higher hardness than achieve with micro-sized particles (1945).
In light of the motivation of Ahmad to have nano-sized particles over micro-sized particles, it therefore would have been obvious to one of ordinary skill in the art to modify the microparticles of Fujiwara to be nano-sized particles in order to provide a greater hardness in the coating.
Further, in light of the motivation of Fujiwara and Ahmad to have a water repellent layer disposed over a textured layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have modified the additional layer of a low-surface energy material of Haghdoost to include an olefinic copolymer resin comprising hydrophobic oxide nanoparticles, in order to provide repellency towards foods and liquids and thereby arriving at the presently claimed invention.
In reference to claim 16, Haghdoost in view of Ahmad and Fujiwara teach the limitations of claim 14, as discussed above.
Haghdoost in view of Fujiwara and Ahmad further teaches the type of hydrophobic oxide nanoparticles is not restricted as long as it has hydrophobicy (Fujiwara, [0045]). Haghdoost corresponding to the nanoparticles comprise hydrophobic ceramic-based particles selected from the group consisting of hydrophobic fumed silica particles).

Claims 18-19 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Haghdoost in view of Ahmad as applied to claim 1 above, and further in view of Xiong et al. (US 2008/0015298) (Xiong).
In reference to claim 18, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. Haghdoost further teaches the coating material is metal, a metal alloy, a metallic compound or a combination there of; and the substrate or article to be coated is a metal, metal alloy, metallic compound, conductive polymer or a combination thereof ([0070]), wherein the coating material comprises nanoparticles in order to enhance corrosion resistance and microhardness (Ahmad, Abstract). Haghdoost further teaches the porous metallic coating is a copper coating but other metallic coatings may be made in accordance with the teachings ([0051]).
Haghdoost in view of Ahmad does not explicitly teach the metallic coating to be zinc or the substrate to be a pipe, as presently claimed. However, Haghdoost further teaches metallic coatings such as zinc and copper coating naturally develop thin shielding outer-layers against corrosion ([0012]) (corresponding to the hydrophobic solid coating comprises zinc).
Haghdoost further teaches the superhydrophobic metallic coating is used to protect surfaces from moisture and as a result they are used for different applications such as anti-
In light of the disclosure of the equivalence and interchangeability of using zinc with copper, as disclosed in Haghdoost ([0012]), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to use zinc as the metallic coating, in order to provide a coating that has corrosion resistance from the naturally developed thin shielding outer-layers.
Xiong teaches a superhydrophobic coating composition ([0001]). Xiong further teaches articles having surfaces with controlled wettability are attractive for many applications, such as coatings for fittings or pipes (corresponding to the substrate is configured as a pipe), wherein the surfaces are superhydrophobic, self-cleaning, biocompatible, non-adhering, or wear resistant ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the substrate or article of Haghdoost in view of Ahmad to be a pipe, in order to provide a superhydrophobic metallic coating for an article having a surface with controlled wettability, and thereby arriving at the presently claimed invention.
In reference to claim 19, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above.
Haghdoost in view of Ahmad teaches the porous metallic coating comprises a composite material including nickel and nanoparticles (corresponding to the hydrophobic solid coating comprises nickel). Haghdoost further teaches the superhydrophobic metallic coating is used to protect surfaces from moisture and as a result they are used for different applications such as 
Xiong teaches a superhydrophobic coating composition ([0001]). Xiong further teaches articles having surfaces with controlled wettability are attractive for many applications, such as coatings for heat exchangers or reactors, wherein the surfaces are superhydrophobic, selfcleaning, biocompatible, non-adhering, or wear resistant ([0063]) (corresponding to the substrate is configured as a heating device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the substrate or article of Haghdoost in view of Ahmad to be a heat exchanger (i.e. heating device), in order to provide a superhydrophobic metallic coating for an article having a surface with controlled wettability, and thereby arriving at the presently claimed invention.
In reference to claim 53, Haghdoost in view of Ahmad teaches the limitations of claim 1, as discussed above. 
Haghdoost in view of Ahmad does not explicitly teach the article being coated is a pipe, as presently claimed.
Xiong teaches a superhydrophobic coating composition ([0001]). Xiong further teaches articles having surfaces with controlled wettability are attractive for many applications, such as coatings for fittings or pipes (corresponding to the substrate is configured as a pipe), wherein the surfaces are superhydrophobic, self-cleaning, biocompatible, non-adhering, or wear resistant ([0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the substrate or article of .
Response to Arguments
In response to amended claims 1, 4, 8-9, 14-15 and 17-20 the previous 35 U.S.C. 112(b) rejections are withdrawn from record. 
 
In response to amended claim 1, which recites an article comprising a hydrophilic solid coating comprising a textured layer, including a plurality of individual spherical surface features; “wherein each of the plurality of individual spherical surface features comprises smaller spherical features to provide a hierarchical structure in the electrodeposited texture layer, wherein a size of the individual spherical surface features is at least two times larger than a size of the smaller spherical surface features”, it is noted that Koene et al. (US 2009/0298369) (Koene) no longer meets the presently claimed limitations. Therefore, the 35 U.S.C. 103 rejections over Koene are withdrawn from record. 

Applicants primarily argue:
“FIG. 18 of Haghdoost does not include surface features that are the same as those specified in amended claim 1. Instead, Para. No 82 of Haghdoost specifies that ‘a layer comprising a three dimensional network of fractal structures’ is present. It is stated that ‘a reinforcing layer is applied over the three dimensional fractal structures to bind the structures together.
Applicant also noted that FIG. 18 of Haghdoost is specifically directed to a copper coating, whereas claim 1 recites the presence of nickel, zinc, cobalt, chromium, titanium and platinum. The presence of the different materials in FIG. 18 and claim 1 would be expected to lead to a different coating with different properties.

Remarks, p. 8
The examiner respectfully traverses as follows:
	As disclosed in the instant application’s Specification at paragraph [064] “smaller protrusions grow on top of that [protrusions]…This irregular growth can lead to other consecutive layer of smaller protrusions and may result in the formation of a hierarchical structure” and further in paragraph [066] “all textured layers shown in Figures 2a-m and Figure 2o can be referred to as hierarchical structure. In contrast, the surface features in Figure 2n do not comprise smaller features, and therefore, the textured layer shown in this figure is not considered a hierarchical structure.” Given that FIG. 18 of Haghdoost teaches the cross section of a porous structure including smaller protrusions grown on the surface of the porous structure; and provides a scale to show the smaller features are at least 2 times less than that of the protrusion it is clear that Haghdoost does include surface features that are the same as those specified in amended claim 1.
	Additionally, while Haghdoost does disclose using copper, Haghdoost further teaches the metallic coating is not limited to a single or particular metal, but can be a metal, metal alloy, metallic compound or a combination thereof ([0070]); and it is noted applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
	Given that Ahmad discloses motivation to have a nickel-ceramic nanocomposite (i.e., enhance hardens and exhibit enhanced corrosion resistance of the metallic coating) as discussed 

Applicants further argue:
“Adding any water repellent layer that may exist in Fujiwara to the other art, does not result in the same coating specified in amended claim 1. There still would be physical and chemical differences in the claimed coating and the combined art.”
Remarks, p. 10
The examiner respectfully traverses as follows:
For the reasons discussed above and set forth in the rejection, it is the examiner position, absent evidence to the contrary, that Haghdoost in view of Ahmad meets the presently claimed limitations of claim 1. 

Applicant further argues:
“The skilled person viewing Xiong would be motivated to use the fluoroplolymer described in Xiong. The entire focus of Xiong is the fluoropolymer coating. Adding this fluoropolymer coating to Haghdoost and Ahmand would result in a very different coating than what is specified in amended claim 1.
It is not permissible to ignore the fluoropolymer teachings from Xiong and only select those teachings that support a rejection of claims. The skilled person viewing Xiong would not discard the very essence of Xiong - the fluoropolymer coating, and instead use the very different materials in Haghdoost and Ahmand.”
Remarks, p. 11 
The examiner respectfully traverses as follows:
Xiong is only used as teaching reference in order to teach the article being coated is a pipe. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Therefore, Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784